Morton, J.
The plaintiffs sold the replevied goods to one Page. The defendants claim title to them under a sale from said Page. The plaintiffs allege that Page purchased the goods by fraud, and with an intention not to pay for them. If this be so, they can avoid the sale and recover the goods, unless the defendants prove that they purchased them in good faith. Easter v. Allen, 8 Allen, 7. It thus appears that two issues are involved in the case: one, whether the sale to Page was induced by his fraud; the other, whether the defendants were innocent purchasers.
In order to decide intelligently the first issue, it is clear that the jury ought to know all the terms of the sale to Page, and all the circumstances attending it. The plaintiffs’ testimony showed that, at the time of this sale, a previous purchase of the same kind of goods, made by Page, was referred to, and this sale was made upon the same conditions as the former. The former transaction was thus made a part of this sale, and evidence of it was properly admitted. Without such evidence, the jury could not fully understand the terms and character of the transaction under • investigation.
The defendants objected to the testimony of one of the plaintiffs, that on the 28th of February he went to Page’s shop and found it locked and empty. The court rightly admitted this testimony. The burden was on the plaintiffs to prove that Page *532purchased the goods with an' intention not to pay for them. The fact that, soon after the purchase, his shop was found closed and empty, if unexplained, had some tendency to show that his conduct was fraudulent; and was admissible in support of this issue. The fact that the defendants afterwards offered evidence tending to prove that they purchased the goods of Page, in good faith, before the 20th of February, would not, under the circumstances of this case, justify the court in excluding the testimony, or withdrawing it from the consideration of the jury, if the defendants had so requested. The defendants called Page as a witness, who testified that there was no fraud in his purchase of the plaintiffs, and that he sold the goods to the defendants in good faith, for cash. The testimony we are considering was thus made competent upon the • additional ground that it tended to contradict Page.
We are of opinion that all the testimony, to which the other exceptions of the defendants apply, was properly admitted to contradict Page and impeach his credit. He testified that he sold the goods to the defendants for cash. It was proper to ask the witness, in cross-examination, what he had done with the money; and this inquiry was not in regard to a matter so entirely collat eral that the plaintiffs were hound by his answers. It was competent to contradict Trim on this point, and the erasures and alterations in his books, and the testimony of his workmen as to the amounts paid to them, were admissible for this purpose. The testimony of Page’s workmen to the effect that he told them that the stock might come back to the shop, and of one of the plaintiffs, that Page refused to give him any information as to the stock, was admissible, as tending to contradict Page’s' testimony and to impeach his credit. Exceptions overruled.